EXHIBIT 99.2 Key Facts: Designs, engineers, and manufactures specialty chassis and vehicles for the emergency response, specialty vehicle, recreational vehicle, and delivery and service markets Headquarters: Charlotte, Mich. Facilities: Michigan, South Carolina, South Dakota, Texas, Pennsylvania, Indiana, Canada Employees: Approximately 1,600 NASDAQ: SPAR current stock price: $6.20 52-Week Range: $1.31 - $11.75 Daily Volume (3- month): 265,848 Market Cap: $203.9 million Shares Outstanding: 32.88 million Float: 30.01 million Insider Ownership: 10.14% Institutional Ownership: 61.25% Share Price Data as of 02-18-10 Operational accomplishments 1. Operating income of 4.3% and after-tax income of 2.7% despite a 49% drop in sales 2. Did not reduce dividend payment 3. Increased backlog 45.7% to $247.6 million 4. Positive operating cash flow of $38.1 million Strategic transformation 1. Diversification acquisition of Utilimaster ( delivery and service ) for $42.3 million, will diversify 2010 revenues by approximately 21%, Utilimaster revenues approximated $111 million for 2009  Synergistic service and bill-of- material cost reduction opportunities  Development of step van and truck chassis by Spartan Chassis 2. Market and Leverage Team structure vs SBUs ( single business units )  operating costs reduced by $16 million in 2009 Slide 5 $18.5 million in cash and $35.2 million in long-term debt (12/31/09) $70 million line of credit with J. P. Morgan Chase fully available to fund growth Generated significant operating cash ($38.1 million) in 2009 Strength flexibility to pursue multiple avenues to create shareholder value Slide 9 Transforming the world through specialty vehicles  Society is becoming more customer centric and lean, demanding specific solutions that are tailored to individual wants and needs at a desired price.  As society evolves, vehicles and services will become more customer centric" and value oriented.  Spartan transforms a large commercial market one niche at a time, and as we become the leader in each niche, the total market transforms from commercial to specialty.  Slide 12 Graying of America: 11,000 people turn 50 each day Handicap: Over 54 million people in North America have some sort of physical handicap Calls for Help are Constant: Every 1.25 seconds there is a call for help 2016 CAFÉ (corporate average fuel economy): 35 mpg passenger car standard Internet retail commerce is up 182% from 2002 to 2007 Only 24.7% of the worlds population uses the Internet today Defense Conflict and Terrorism: Improvised explosive devices (IEDs) are cheap, readily available, and effective  there are 250 IED blasts per month worldwide - #1 killer in Iraq, Afghanistan  there are over 100,000 kidnappings a year or 274 per day Green and Alternative Fuels are the Future  $104 billion spent by U.S. consumers on Green goods and services in 2008  The price per barrel of oil is up 112% from 2004  $350k is the fuel cost allocated to a solder in Afghanistan Globalization & Emerging Markets: 86% of the world population will live in emerging markets by 2050 Slide 14 Talent base: Customer centric, entrepreneurial, and a results - oriented culture  In 2008, 1,027 ER vehicles were sold, yet less than 35 (or 4%) were identical  overall, 5,969 vehicles were sold or 29 / day  In the last 5 years ROIC in top 10% of all public companies  Over 40% of the SMI talent base is in sales, marketing, engineering, and R&D Agility  Market agility: Ability to create or react with speed to a promising opportunity within a current market  Operational agility: Ability to take advantage of opportunities or react to negative events with speed through the use of appropriate operational processes and facility layouts  Strategic agility: Ability to create or react with speed to a new market opportunity Customer - centric products ( specific, purpose built ) with significant APA ( aftermarket parts and assemblies ) revenue opportunity after each vehicle is shipped Slide 17 Customer centric manufacturing  Flexible automation: Automation that can be moved and / or reconfigured quickly to perform a variety of tasks (low CapEx cost, profitable at a low volume, increased profitability at higher volume)  Facilities can be reconfigured to build a new product in less than 48 hours Scalable financial model  ROIC (return on invested capital) / EVA (economic value add)  Low breakeven point Slide 18 John E. Sztykiel, Chief Executive Officer and Director John Sztykiel has nearly two decades of management experience at Spartan Motors. He began his career at SMI as Director of Marketing for the Company's diversified products group before being promoted to Executive Vice President and then to Vice President of Sales. He served as the Company's President and Chief Operating Officer for 10 years, leading Spartan through one of its most dynamic periods of growth . Prior to Spartan, he spent 5 years with Eaton in its Cutter Hammer group. Tom Gorman, Chief Operating Officer Appointed Chief Operating Officer in July 2009, Tom Gorman brings over 25 years of experience to Spartan Motors, Inc. with a focus on international business, manufacturing operations, and business development. Prior to joining Spartan Motors, he was the President of Business Development & Engineering at Fluid Routing Solutions, a private equity owned company in Southfield, Michigan. In addition, Mr. Gorman held various positions at ZF Lemforder Corporation including President of North America and Chief Operating Officer. Mr. Gorman began his career with Dana Corporation, a publicly traded supplier of axles, driveshafts, and structural, sealing, and thermal - management products. Joseph M. Nowicki, Chief Financial Officer and Chief Compliance Officer Joseph Nowicki joined Spartan Motors, Inc. in July 2009 as Chief Financial Officer, Treasurer, and Chief Compliance Officer. He has over 20 years of progressive financial experience covering a wide breadth of disciplines and has had broad involvement across the organization in manufacturing operations, physical distribution, information technology, purchasing, sales and distribution, and human resources. Prior to joining Spartan Motors, Mr. Nowicki spent 17 years with Herman Miller, Inc., a publicly traded office furniture manufacturer. He held several senior management positions with Herman Miller including Vice President of Investor Relations and Treasurer. In addition, he has held corporate finance positions with General Motors and IBM and also worked in Consulting and Public Accounting. Slide 19 Expand existing markets or create new ones Synergistic acquisitions or partnerships Global expansion Aftermarket parts and assemblies Slide 20
